DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s amendment filed on March 23, 2022. Claims 1-10, 12-14, 18, 20, 22 and 26-29 are pending. Claims 11, 15-17, 19, 21, and 23-25 have been canceled. Claims 5, 13, 14, 18, 20, 22, and 28 have been withdrawn. Claims 1, 3, and 26 have been amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the reference to Gregory applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “flexible” in claim 26 is a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (for example specifying a threshold flexibility in m/N, in/lb, or ft/lb OR a threshold elasticity modulus in N/mm2, psi, or msi to allow for an objective distinction between a first class of materials/structures that may be characterized as “flexible” on one side of said threshold, and a second class of materials/structures that may be characterized as “rigid”/”non-flexible” on the opposite side of said threshold) , and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 12, 25-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Petrovic (US 2013/0186972 A1) in view of Stouffer (US 4,508,267).
With regard to claim 1,  Petrovic discloses a fluidic component having a flow chamber (Fig. 3), which flow chamber can be flowed through by a fluid flow which enters the flow chamber through an inlet opening (Fig. 3B) of the flow chamber and which exits the flow chamber through an outlet opening (Fig. 3B) of the flow chamber, wherein the fluid component comprises an actuator (130) for varying the shape of the flow chamber that exerts a force on the fluidic component in a target fashion and thus effects a change in the shape of the flow chamber (Fig. 3C) without varying the parameters of the fluid flowing through the flow chamber, wherein the flow chamber has a variable shape (Figs. 3).
However, Toews does not disclose that in the flow chamber, there is provided at least one deflection device for generating an oscillation of the fluid flow at the outlet opening, wherein the at least one deflection device is at least one secondary flow channel.
Stouffer teaches a fluidic component comprising a flow chamber (Fig. 1), wherein the flow chamber, there is provided at least one deflection device (D1/D2) for generating an oscillation of the fluid flow at the outlet opening, wherein the at least one deflection device is at least one secondary flow channel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Petrovic, by forming the deflection devices (D1/D2) as taught by Stouffer in the flow chamber of Petrovic, for the benefit of producing a swept jet fan spray in which the liquid droplets are relatively uniform throughout the fan spray thereby resulting in a more uniform dispersal of the liquid (Col. 1lines 38-41).
With regard to claim 2, the device of Petrovic as modified by Stouffer discloses the invention as disclosed in the rejection of claim 1 above. Petrovic further discloses the flow chamber is delimited by a delimiting wall (122 Fig. 3C).
With regard to claim 3, the device of Petrovic as modified by Stouffer discloses the invention as disclosed in the rejection of claim 1 above. Stouffer further discloses the flow chamber (Fig. 1) has a main flow channel, which connects the inlet opening (14) and the outlet opening (24) to one another, and at least one secondary flow channel (19/20), as a deflection device for generating an oscillation of the fluid flow at the outlet opening, wherein the main flow channel and the at least one secondary flow channel are separated from one another by at least one inner block (Fig. 1).
With regard to claim 4, the device of Petrovic as modified by Stouffer discloses the invention as disclosed in the rejection of claim 2 above. Petrovic further discloses the delimiting wall (122) has at least one portion which is deformable (curved portion of 122, Fig. 3B/3C).
With regard to claim 6, the device of Petrovic as modified by Stouffer discloses the invention as disclosed in the rejection of claim 3 above. Petrovic further discloses the flow chamber is delimited by a delimiting wall (122) and the delimiting wall has at least one portion which is deformable (curved portion of 122, Fig. 3B/3C), and wherein the at least one portion which is deformable, and where in the at least one portion, which is deformable, of the delimiting wall delimits the outlet opening (Fig. 3C).
With regard to claim 7, the device of Petrovic as modified by Stouffer discloses the invention as disclosed in the rejection of claim 2 above. Petrovic further discloses the delimiting wall (122) comprises at least two parts, and wherein one of the two parts is movable, in particular displaceable or rotatable, relative to the other of the two parts (Fig. 3).
With regard to claim 8, the device of Petrovic as modified by Stouffer discloses the invention as disclosed in the rejection of claim 3 above. Petrovic further discloses the flow chamber is delimited by a delimiting wall (122), wherein the delimiting wall comprises at least two parts, wherein one of the two parts is movable, in particular displaceable or rotatable, relative to the other two parts (Fig. 3), wherein the flow chamber has, upstream of the outlet opening, an outlet channel which opens at its downstream end into the outlet opening, and wherein a portion of the outlet channel is formed by two parts of the delimiting wall which are movable, in particular displaceable or rotatable, relative to a third part of the delimiting wall (Fig. 3).
With regard to claim 9, the device of Petrovic as modified by Stouffer discloses the invention as disclosed in the rejection of claim 8 above. Petrovic in view of Stouffer further discloses the oscillation of the fluid flow is generated in an oscillation plane, wherein the two parts of the delimiting wall (122) which form a portion of the outlet channel extend substantially perpendicular to the oscillation plane and enclose an angle in the oscillation plane (Fig. 3).
	With regard to claim 12, the device of Petrovic as modified by Stouffer discloses the invention as disclosed in the rejection of claim 7 above. Petrovic further discloses the flow chamber is delimited by a delimiting wall (122), wherein the delimiting wall comprises at least two parts, wherein one of the two parts is movable, in particular displaceable or rotatable, relative to the other of the two parts, and wherein at least of the two parts of the delimiting wall which form a portion of the outlet channel has at least one deformable portion (Fig. 3).
With regard to claim 26, the device of Petrovic as modified by Stouffer discloses the invention as disclosed in the rejection of claim 1 above. Petrovic further discloses the fluidic component is embedded into a sealing body (Fig. 5) which seals off the entire fluidic component with the exception of the inlet opening and the outlet opening of the fluidic component, wherein the sealing body comprises a flexible material (184, Fig. 5).
With regard to claim 27, the device of Petrovic as modified by Stouffer discloses the invention as disclosed in the rejection of claim 1 above. Petrovic further discloses a fluid-distributing appliance (showerhead), in particular for cleaning and/or watering purposes, having a device for generating a fluid jet, wherein the device comprises a fluidic component as claimed in claim 1.
With regard to claim 29, the device of Petrovic as modified by Stouffer discloses the invention as disclosed in the rejection of claim 1 above. Petrovic further discloses the variable shape (frustum, Fig. 3) comprises a variable shaped cross-sectional area and/or position of the outlet opening.




Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752